Citation Nr: 1726415	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-15 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES
 
1. Entitlement to an increased rating for pulmonary amyloidosis with obstructive pulmonary disease and emphysema rated as 30 percent disabling prior to March 28, 2016.

2.  Entitlement to an increased rating for pulmonary amyloidosis with obstructive pulmonary disease and emphysema rated as 60 percent disabling since March 28, 2016.
 
3. What rating is warranted for a depressive disorder from October 9, 2012?
 
4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea.
 
5. Entitlement to service connection for sleep apnea.
 
6. Entitlement to a total disability rating based on individual unemployability due to service-connected disability.
 
REPRESENTATION
 
Appellant represented by:  J. Michael Woods, Attorney
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1999 to March 2007. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012, November 2013, and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 
 
In April 2015, the Board remanded the appeal. In September 2016, the Veteran's attorney submitted medical and other evidence relating to sleep apnea with a waiver of RO jurisdiction.
 
In a March 2017 rating decision, VA increased the rating for a depressive disorder to 70 percent effective October 21, 2015; and increased the rating for pulmonary amyloidosis to 60 percent effective March 28, 2016. In April 2017, the attorney submitted a notice of disagreement with the effective date of the increases as well as the ratings assigned. The RO assigned staged ratings and the Board will consider what rating is appropriate during the entire appeal period. There is no need to separately perfect an additional appeal. 
 
In April 2017, the attorney indicated they were in receipt of the March 2017 supplemental statement of the case and they requested the Board to wait 90 days before issuing a final decision. In June 2017, the attorney submitted a brief and requested that the case be forwarded to the Board for a decision. 
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 
 
The issues of entitlement to an increased rating for pulmonary amyloidosis, and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. For the period from October 9, 2012 to October 21, 2015, the Veteran's depressive disorder was not manifested by occupational and social impairment with deficiencies in most areas.
 
2. Since October 21, 2015, the Veteran's depressive disorder has not been manifested by total occupational and social impairment. 
 
3. In September 2008, VA denied entitlement to service connection for sleep apnea. The Veteran did not appeal the decision and new and material evidence was not received within the one-year appeal period.
 
4. Evidence associated with the record since the September 2008 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea. 
 
5. The preponderance of the probative evidence supports a finding that the Veteran's sleep apnea is proximately due to service-connected disability. 
 


CONCLUSIONS OF LAW
 
1. For the period from October 9, 2012 to October 21, 2015, the criteria for an initial rating greater than 50 percent for depressive disorder were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).
 
2. For the period from October 21, 2015, the criteria for a rating greater than 70 percent for depressive disorder are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9434.
 
3. The September 2008 rating decision, which denied entitlement to service connection for sleep apnea, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).
 
4. New and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 
 
5. Sleep apnea is secondary to service-connected pulmonary amyloidosis and depressive disorder. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310(a) (2016). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Analysis
 
Depressive disorder
 
In January 2014, VA granted entitlement to service connection for a depressive disorder as secondary to pulmonary amyloidosis and assigned a 50 percent rating effective October 9, 2012. The Veteran disagreed with the rating.
 
The Board notes this issue was remanded in April 2015 so that a statement of the case could be furnished. On review, it appears this had already been completed in March 2014 and a VA Form 9 was received in April 2014. In March 2017, the rating for depressive disorder was increased to 70 percent effective October 21, 2015, resulting in staged ratings. 
 
The rating issue was not formally certified to the Board until March 2017 and thus, the provisions of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) are for application in this case. See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
 
A depressive disorder is evaluated pursuant to the General Rating Formula for Mental Disorders. A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9434.
 
A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships. Id.
 
A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.
 
In October 2013, the Veteran underwent a mental status evaluation via telephone by a private psychologist. The psychologist completed a VA Disability Benefits Questionnaire, and diagnosed a depressive disorder due to another medical condition with mixed features. The Veteran reported living with his family and managing the basic activities of daily living, although he reportedly tired easily. He reported that he was increasingly agitated and irritable over his health and resultant limitations. His social life was limited although he attended church and played video games. He was reported that he was employed full-time. He did not have any history of treatment for mental health. The claimant's symptoms were listed as a depressed mood, anxiety, a chronic sleep impairment, a flattened affect, impaired abstract thinking, disturbances of motivation and mood, and difficulty adapting to stressful circumstances, including work or a work like setting. The examiner also noted appetite disturbance and difficulty with concentration.  The examiner summarized the Veteran's disability level as occupational and social impairment with reduced reliability and productivity. The examiner concluded that the Veteran's mental condition was present at this level of severity when he filed his claim in October 2012.
 
The Veteran most recently underwent a VA psychiatric examination in October 2015. He reported he was married and the relationship was good with his spouse being understanding and supportive. He reported having three children. The Veteran was currently employed and was not quitting as of yet due to financial pressures. He had a good relationship with his boss. He did not take any psychotropic medications. He did report interrupted sleep due to his medical conditions. He also reported eating and alcohol binges. He indicated intermittent problems with activities of daily living for a day at a time due to lack of motivation and mood. The Veteran indicated he had suicidal ideation years ago after he found out about his lung condition. He did not have any history of attempts or plans to hurt himself. He reported anger, shouting and irritability but denied any physical violence or psychosis. He described his mood as not feeling anything. Symptoms were listed as a depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene. The examiner observed that the Veteran was alert and oriented but presented with a sad mood and somewhat flat affect. The appellant's thoughts were organized and their content was coherent and logical.  The claimant's appearance and behavior were appropriate. The examiner summarized the Veteran's level of disability as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.
  
For the period from October 9, 2012 to October 21, 2015, the Veteran's depressive disorder is assigned a 50 percent rating. On review, the level of that disability is not shown to have more nearly approximated the criteria for a 70 percent rating. That is, the Veteran did not demonstrate deficiencies in most areas. He was able to work full-time and while he experienced various symptoms related to depression, he generally functioned satisfactorily and independently. The Board acknowledges the remote history of suicidal ideation, but notes this was not demonstrated during the period in question. Additionally, the private psychologist who completed his evaluation in October 2013 summarized the appellant's disability as manifested by occupational and social impairment with reduced reliability and productivity which is consistent with no more than a 50 percent rating.
 
For the period since October 21, 2015, the Veteran's disability has been assigned a 70 percent rating. On review, there is absolutely no basis for assigning a rating in excess of 70 percent as the overall disability picture does not more nearly approximate total occupational and social impairment. That is, the Veteran continued to work full-time and had a good relationship with his boss. While he occasionally misses work due to his medical conditions, he is generally able to perform the activities of daily living. He also reported a good relationship with his wife. The mental status examination showed only minimal findings and there is no evidence of gross impairment in thought processes, psychosis, grossly inappropriate behavior, or persistent danger of hurting self or others. 
 
In summary, entitlement to a rating greater than 50 percent is not warranted prior to October 21, 2015, and entitlement to a rating greater than 70 percent is not warranted thereafter. 

Sleep apnea
 
In September 2008, VA denied entitlement to service connection for sleep apnea essentially based on findings that sleep apnea was not shown during service and there was no competent evidence showing a relationship to service. The Veteran did not appeal the September 2008 decision and new and material evidence was not received within the one-year appeal period. The decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 
 
In September 2013, the Veteran requested to reopen his claim. In November 2013, the RO denied the claim because new and material evidence had not been submitted. The Veteran disagreed and a statement of the case was furnished in February 2014. At that time, the RO reopened the claim but denied it on the merits. The Veteran subsequently perfected this appeal. 
 
Notwithstanding the RO's action, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been submitted. Barnett v. Brown, 8 Vet. App. 1 (1995).
 
A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.
 
At the time of the September 2008 decision, relevant evidence included service treatment records and various private and VA records. Service treatment records were negative for a diagnosis of sleep apnea. An October 2007 private record indicates the Veteran was referred for a sleep study. A March 2008 Report of Contact shows VA personnel spoke with someone at Kaiser Permanente who confirmed the Veteran underwent a sleep study and was diagnosed with obstructive sleep apnea. An April 2008 VA examination includes a diagnosis of sleep apnea based on history and a positive polysomnography. 
 
Evidence added to the record since the final September 2008 decision includes a September 2016 statement from Dr. H.S. indicating a relationship between a service-connected disability and the Veteran's sleep apnea. This evidence is new and material and the claim is reopened. 38 C.F.R. § 3.156(a).
 
Having reopened the claim, the Board will consider it on the merits. The Veteran is service-connected for several disorders including pulmonary amyloidosis and a depressive disorder, and it is argued that service connection on a secondary basis is warranted. 
 
Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a).
 
A September 2016 statement from Dr. H.S. notes research has shown that psychiatric disorders are commonly associated with sleep apnea. Additionally, research shows that any condition which adversely affects breathing both contributes to and aggravates sleep apnea. The Veteran has been prescribed hydrocodone for his pulmonary symptoms and opiates are recognized respiratory depressants. This physician further stated:
 
Based upon my review of the [V]eteran's claim file, supporting medical evidence, (an) interview with the patient, and my medical experience, I find that it is more likely than not [the Veteran's] obstructive sleep apnea is caused and permanently aggravated by his depressive disorder, pulmonary amyloidosis with obstructive pulmonary disorder and emphysema and the narcotic medication prescribed for treatment of his pulmonary concerns. 
 
The above medical opinion is supported by adequate rationale, to include reference to medical research, and is considered probative. The record does not contain probative evidence to the contrary. Accordingly, entitlement to secondary service connection for sleep apnea is granted. 
 
 
ORDER
 
For the period from October 9, 2012 to October 21, 2015, entitlement to an initial rating greater than 50 percent for a depressive disorder is denied.
 
For the period from October 21, 2015, entitlement to a rating greater than 70 percent for a depressive disorder is denied. 
 
New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened.
 
Entitlement to service connection for sleep apnea is granted. 
 
 
REMAND
 
Pulmonary amyloidosis with obstructive pulmonary disease and emphysema
 
In August 2012, VA continued the 30 percent rating assigned for the Veteran's service-connected pulmonary condition. The Veteran disagreed with the decision and perfected this appeal. 
 
In April 2015, the Board remanded the rating issue for additional development, to include a VA examination. The examiner was requested to address which of the pulmonary function measures were most representative of the Veteran's disability and explain why. The examiner was also requested to explain why the FEV-1/FVC test was found to best represent the Veteran's disability in the last examination report. 
 
In March 2016, the Veteran underwent a VA respiratory examination and at that time, the examiner indicated that the FEV-1 most accurately reflected the level of disability. 
 
In a March 2017 rating decision, the RO increased the evaluation for pulmonary amyloidosis with obstructive pulmonary disease and emphysema to 60 percent effective March 28, 2016, the date of the VA examination. In a March 2017 deferred rating decision, a VA rating specialist indicated that an exam clarification was needed to explain why the FEV-1/FVC test results from the July 2012 examination best represented the Veteran's disability. Also in March 2017, the RO furnished a supplemental statement of the case, but this addressed only the Veteran's depressive disorder and did not consider the rating assigned for the pulmonary disorder.
 
In May 2017, an additional VA medical opinion was obtained addressing the above question. This evidence was added to the record by VA and is relevant to the appeal issue, but there is no indication it was considered by the RO. See 38 C.F.R. § 19.37 (2016). Additionally, a supplemental statement of the case was not furnished on this issue as directed by the Board. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand). Under these circumstances, a remand is necessary. 
 
Total disability rating based on individual unemployability
 
Evidence of record suggests the Veteran is currently employed. Notwithstanding, in June 2017, the attorney submitted evidence and argument in support of a claim for a total disability rating based on individual unemployability. The claim is considered part of the current appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009). A remand is necessary so that the AOJ can develop the claim and adjudicate it in the first instance. 
 
Accordingly, the case is REMANDED for the following action:
 
1. Readjudicate the issue of entitlement to an increased rating for pulmonary amyloidosis with obstructive pulmonary disease and emphysema rated as 30 percent disabling prior to March 28, 2016 and as 60 percent disabling thereafter. All evidence added to the record since the Board's April 2015 remand should be considered.  
 
2. Develop and adjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability.
 
3. If any of the benefits sought on appeal are denied, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


